Title: From George Washington to William Malcom, 28 August 1780
From: Washington, George
To: Malcom, William


                        

                            
                            Sir
                            Head Quarters, Liberty Pole Bergen County Aug. 28 1780
                        
                        I have to request that you will put the Brigade of New York Levies in immediate readiness for a march, which
                            will commence tomorrow Morning towards Kings Ferry—where I am in hopes you will meet with Vessels to Transport the Corps
                            & Baggage to Albany.
                        As soon as you have put the Brigade in Motion, you will be pleased to proceed yourself to His Excellency Govr
                            Clinton, in order to make the necessary arrangements & receive his directions. I am Sir with great esteem Your
                            Most Obedient Hble Servant
                        
                            Go: Washington
                        
                    